DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 06/15/2022. In the current amendments, claims 1, 2, 7, 8, and 16 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 06/15/2022, the 35 U.S.C. 112(f) Claim Interpretation to claim 1, the 35 U.S.C. 112(b) rejection to claims 2-4 and 7-20, the 35 U.S.C. 101 rejection to claims 7-9 and 11-14, and the 35 U.S.C. 103 rejection to claims 7 and 13-15 made in the previous Office Action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Jordan Brimley (Registration No. 80128), on 07/06/2022.



The application has been amended as follows- Claim 10 is canceled and Claims 1, 2, and 7 are amended:

1. (Currently Amended) In a digital medium environment for tracking user interactions with content items, a computer-implemented method for generating user embedding representations, comprising:
obtaining user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items;
organizing the user interaction data based on content items, interaction type, and interaction timestamp into a hierarchy structure to generate organized user interaction data by:
grouping the user interaction data into content item groups;
grouping the user interaction data in each of the content item groups into interaction type groups based on interaction types of the user interaction data; and
ordering the user interaction data in each of the interaction type groups within each content item group; and
generating user embeddings for the plurality of users from the organized user interaction data by implementing an interaction-to-vector neural network comprising a first weighted matrix, a second weighted matrix, and an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users, wherein the interaction-to-vector neural network is trained to convert the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations by tuning the first weighted matrix and the second weighted matrix.

2. (Currently Amended) The computer-implemented method of claim 1, wherein ordering the user interaction data is based on the interaction timestamp 




7. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
receive user interaction data comprising indications of a plurality of users performing a plurality of interactions with a plurality of content items;
determine, for each of the plurality of interactions, an interaction type, and an interaction timestamp;
generate organized user interaction data that organizes the user interaction data into a hierarchy structure by:
grouping the user interaction data into content item groups based on content item;
grouping the user interaction data in each content item group into interaction type groups by interaction types; and
sorting the user interaction data in each interaction type group within each content item group by the interaction timestamp; and
generate user embeddings for each of the plurality of users from the organized user interaction data by implementing an interaction-to-vector neural network comprising a first weighted matrix, a second weighted matrix, and an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users, wherein the interaction-to-vector neural network is trained to convert the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations by tuning the first weighted matrix and the second weighted matrix.

10. (Canceled)


Allowable Subject Matter
Claims 1-9 and 11-20 are allowed. These claims are renumbered as claims 1-19 upon allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a computer-implemented method for generating user embedding representations. None of the prior arts, either alone or in combination, teaches the following limitations:
...organizing the user interaction data based on content items, interaction type, and interaction timestamp into a hierarchy structure to generate organized user interaction data by:
grouping the user interaction data into content item groups;
grouping the user interaction data in each of the content item groups into interaction type groups based on interaction types of the user interaction data; and
ordering the user interaction data in each of the interaction type groups within each content item group; and
generating user embeddings for the plurality of users from the organized user interaction data by implementing an interaction-to-vector neural network comprising a first weighted matrix, a second weighted matrix, and an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users, wherein the interaction-to-vector neural network is trained to convert the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations by tuning the first weighted matrix and the second weighted matrix.

Independent claim 7 is directed to a non-transitory computer-readable medium for generating user embedding representations. None of the prior arts, either alone or in combination, teaches the following limitations:
...generate organized user interaction data that organizes the user interaction data into a hierarchy structure by:
grouping the user interaction data into content item groups based on content item;
grouping the user interaction data in each content item group into interaction type groups by interaction types; and
sorting the user interaction data in each interaction type group within each content item group by the interaction timestamp; and
generate user embeddings for each of the plurality of users from the organized user interaction data by implementing an interaction-to-vector neural network comprising a first weighted matrix, a second weighted matrix, and an output layer that classifies a probability that a target user of the plurality of users corresponds to an input user of the plurality of users, wherein the interaction-to-vector neural network is trained to convert the organized user interaction data comprising heterogeneous user interaction data to homogenous embedding representations by tuning the first weighted matrix and the second weighted matrix.

Independent claim 16 is directed to a system for converting heterogeneous user interaction data to homogenous embedding representations. None of the prior arts, either alone or in combination, teaches the following limitations:
...generate organized user interaction data that organizes the user interaction data into a hierarchy structure by: 
grouping the user interaction data into content item groups based on each content item of the plurality of content items; 
grouping the user interaction data in each of the content item groups into interaction type groups by interaction types; and 
grouping each of the interaction type groups by the interaction timestamp; 
extract user identifiers from the organized user interaction data while maintaining ordering of the user identifiers based on the hierarchy structure; and 
generate user embeddings for each of the plurality of users by generating an interaction-to-vector neural network utilizing the extracted user identifiers as a ground truth and identifying a generated hidden layer weighted matrix from within the generated interaction-to-vector neural network that comprises the user embeddings.

The closest prior arts of record are the following:
Cai et al. (US 2020/0005196 A1) teaches a two-phase technique for generating content recommendations, wherein in a first phase, a baseline recommender is configured to generate a baseline content recommendation using one or more content recommendation models, and in a second phase, a personalized recommender implements a vector combiner configured to generate combined user vectors.
Sandler et al. (US 11,004,135 B1) teaches training, and providing recommendations via, a machine learning model architected to balance relevance and diversity of sets of recommendations.
Dasdan et al. (US 10,134,058 B2) teaches detecting unique on-line users for advertisement or content targeting.
Dai et al. (“Deep Coevolutionary Network: Embedding User and Item Features for Recommendation”) teaches a deep coevolutionary network model (DeepCoevolve) for learning user and item features based on their interaction graph.
Kulkarni (US 2020/0073953 A1) teaches storing records of different entity types and processing search queries to determine search results comprising records that match the search query.
BALDWIN et al. (US 2019/0311098 A1) teaches keystroke-based behavioral verification of user identity of a subject user of a computer system, which includes obtaining an enrollment signature corresponding to an identified user and serving as a unique identifier of the identified user, the enrollment signature including an enrollment determinate vector generated based on supplying enrollment keystroke data to a deep neural network for processing. [cited but not relied upon]

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in respective independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are
allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125